NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTO PINEDA MELGAR,                          No.    18-72653

                Petitioner,                     Agency No. A200-116-746

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                           On Petition for Review of an
                          Order of the Immigration Judge

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Alberto Pineda Melgar, a native and citizen of Honduras, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Honduras, and is

thus not entitled to relief from his reinstated removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016), and we

deny the petition for review.

      Substantial evidence supports the IJ’s determination that Pineda Melgar

failed to establish a reasonable possibility of persecution in Honduras on account

of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group” (emphasis in original)); Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th

Cir. 2001) (harm based on personal retribution is not persecution on account of a

protected ground).

      Substantial evidence also supports the IJ’s determination that Pineda Melgar

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Honduras. See Andrade-Garcia,

828 F.3d at 836 (“[A] general ineffectiveness on the government’s part to

investigate and prevent crime will not suffice to show acquiescence.”).

      Finally, we do not consider the materials referenced in Pineda Melgar’s

opening brief that are not part of the administrative record. See Fisher v. INS, 79

                                          2                                   18-72653
F.3d 955, 963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the

administrative record).

      PETITION FOR REVIEW DENIED.




                                         3                                     18-72653